Title: To John Adams from Rufus King, 27 October 1787
From: King, Rufus
To: Adams, John


          
            Dr. Sir
            Boston 27. Oct. 1787
          
          I intended to have written to you previously to my departure from New York— Mr. Jay has undoubtedly transmitted to you the late Acts of Congress permitting your return to America after the expiration of your Commission to the English Court, and giving you the unequivocal thanks of the U.S. for the diligent, faithful, and able discharge of your various public Duties since your Residence in Europe— No minister of Congress having before received such Testimony of the public Approbation, you will naturally suppose the Truth, that the Partizans of those Ministers who have returned without any mark of public favor, were not entirely satisfied with the ample vote of Thanks in the present instance— this Distinction in my Judgment constitutes the principal value of the vote, since it proves that the measure was not of Course, but the Effect of singular merit.
          Your last loan in Holland was approved and ratified; and as on your return you will probably take leave at the Hague as well as at London, Congress judged it proper that your Legation to the former, should terminate with your Commission to the latter— there did not seem to be a Disposition in Congress to appoint a successor to either of these Courts at present; Mr. Jefferson’s commission is renewed for Versailles, and I intend writing to Col. Smith by this Opportunity in reply to his last letter relative to the London Legation—
          Some Difficulties have heretofore taken place in an allowance to Mr. Dana for a private Secretary while at St. Petersburgh; I was very happy in Effecting the customay allowance to Mr. Dana on this point

previously to my leaving Congress, and the more so as it will ease you of an Expence incurred for your Son while in Russia—
          Massachusetts, Connecticut, & Pennsylvania have called conventions in their respective states to consider the Report of the late General Conventions— these are the only states, whose Legislatures have been in session since the publication of the Report—
          With the highest respect & Esteem I have the honor to be Dr. Sir your Obt. & very Hble Servt.
          
            Rufus King
          
        